Exhibit 10.2
 
 
[vplogo.jpg]







 
 
February 2nd, 2012
 
 
Dr Jo Webber
8111 St Martins Lane
Philadelphia PA 19118


 
Dear Jo
 
It is my pleasure to extend to you, effective March 1st, 2012 ("Effective
Date"), an offer for employment as Chief Executive Officer with Virtual Piggy,
Inc. As discussed and agreed, you will also remain as the Chairman of the Board
of Directors. I will move into the role of Company Secretary and remain on the
Board of Directors.
 
In consideration for your employment, Virtual Piggy agrees to pay you an annual
salary of $350,000 paid in bi-weekly installments. You will also be entitled to
earn up to 60% of your base salary in annual incentive compensation based upon
your achievement of mutually agreeable goals. In addition, the Company offers
you the following benefits:
 
•
Four weeks of paid vacation time. The employee may also be granted by management
additional unpaid leave not to exceed five days in a calendar year.

•
Reimbursement of relocations costs as reasonable and necessary to complete a
move to Los Angeles

•
Company Health Care plan

•
Reimbursement for approved reasonable business expenses incurred on behalf of
the Company. Detailed receipts are required for all reimbursable expenses

•
Options as approved by the Board of Directors

 
Virtual Piggy Inc. is an at-will employer, and neither you nor Virtual Piggy is
bound to continue the employment relationship if either chooses, at its will, to
end the relationship at any time. However, in the event that your employment is
terminated involuntarily, other than for Cause, you will entitled to nine (9)
months of base wages, at your then current rate, plus nine (9) months of company
provided benefits. The base wages will be paid over the course of the nine (9)
months in accordance with the Company’s payroll cycle. Benefits will be provided
to you, net of your then existing contributions. For purposes of this Agreement
the term "Cause" shall mean the Employee's (a) misconduct involving fraud,
material dishonesty or illegality; (b) commission of a felony or other crime
involving fraud, dishonesty or moral turpitude; (c) failure to perform any of
his material obligations under this Agreement or any of his material duties as
reasonably directed by the Company's Chief Executive Officer or the Board of
Directors, and, in each case, failure to cure such breach (other than by reason
of death or disability, court decree or agreement) within twenty (20) business
days after written notice thereof from the Company to employee to the extent the
breach is capable of being cured; (d) violation of any written policies of the
Company, the failure of which was or could be materially adverse to the
Company's operations or financial condition.
 
This offer is contingent upon your ability to provide all acceptable
documentation under the Immigration Reform and Control Act of 1986, which
requires Virtual Piggy to verify that each employee hired is legally entitled to
work in the United States, Virtual Piggy's receipt of satisfactory results of
your background check, as well as your execution of a non-disclosure and
confidentiality agreements in the standard form utilized by Virtual Piggy, Inc.
for its employees.
 
 
 

--------------------------------------------------------------------------------

 
 
Please indicate your acceptance by signing and faxing a copy of this letter to
(215) 247-1032 and forwarding the original to Human Resources at our Corporate
office by US Mail. The mailing address is 15 West Highland Avenue, Philadelphia,
PA 19118.
 
I am excited to introduce you into the Virtual Piggy organization, and believe
that you will make a strong contribution. If you have any questions regarding
the details of this offer, please do not hesitate to contact me.
 
 
Best Regards,
 
 
 
/s/ Ernest Cimadamore
 
Ernest Cimadamore
  Board Director, Company Secretary  

 

 




 
In Acceptance,
 
 

/s/ Jo Webber Feb. 3rd 2012         Jo Webber Date  

 
 
 

--------------------------------------------------------------------------------